Citation Nr: 1736278	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  10-17 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased disability evaluation for service connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to December 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2009 and January 2017 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  


FINDINGS OF FACT

1.  From April 29, 2008 to June 29, 2008 and from August 1, 2008 to September 28, 2015, the Veteran's PTSD was characterized by mild to moderate impairment of functioning due to such symptoms as depressed mood, anxiety, irritability, chronic sleep impairment, and hypervigilance, although he was generally capable of functioning satisfactorily, with routine behavior, self-care, and conversation, as well as an active social life.  

2.  After September 28, 2015, the Veteran's PTSD was characterized by mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or with symptoms controlled by continuous medication.  


CONCLUSIONS OF LAW

1.  From April 29, 2008 to June 29, 2008 and from August 1, 2008 to September 28, 2015, the criteria for entitlement to a disability evaluation in excess of 50 percent for service connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code 9411 (2016).

2.  After September 28, 2015, the criteria for entitlement to a disability evaluation in excess of 30 percent for service connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124(a), 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2016).  Separate diagnostic codes identify the various disabilities.  An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130 (2016).  

A 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss(such as forgetting names, directions, recent events).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficult establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2016).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2016).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2016). 

The Veteran's disability rating  has been staged over the course of the appeal.  At the time he filed his claim in August 2008, PTSD was evaluated as 30 percent disabling.  In a January 2017 rating decision, the RO assigned an evaluation of 50 percent from April 29, 2008 through June 28, 2008.  From June 29, 2008 through July 31, 2008, a temporary total (100%) evaluation was assigned due to a period of inpatient hospitalization.  A 50 percent evaluation was continued, effective August 1, 2008 through September 27, 2015.  From September 28, 2015, a 30 percent evaluation has been maintained, and the RO determined that a higher evaluation was not warranted for this period.  

The Veteran was seen for an initial psychiatric evaluation at a VA medical center in April 2008.  He presented with a depressed mood and moderate to high anxiety and irritability.   He denied any recent panic or current suicidal or homicidal ideation, plans, or intentions.  He reported multiple chronic medical problems and a long history of marital discord.  His sister had died four months ago and his son had died six months ago.  He was retired from his job as a police officer since 2000 due to cardiac disease.  The Veteran reported socializing at his local VFW and fishing.  

The Veteran was alert and well oriented.  His speech was goal-directed and not rapid or pressured.  His grooming and hygiene were good.  He was friendly and cooperative and maintained good eye contact.  His mood was depressed.  He described episodes of severe anxiety, but no panic, agitation, or psychosis.  He reported sleeping seven hours per night with occasional combat related nightmares, as well as napping throughout the day.  He also described episodic intrusive thoughts of his military experiences.  He was diagnosed with PTSD, alcohol dependence (binge drinker), nicotine dependence, and adjustment disorder.  A GAF score of 58 was assigned.  

VA outpatient treatment records show that the Veteran was hospitalized from June 29, 2008 to July 25, 2008 following an attempted suicide.  At that time, he described a number of stressful events, including the death of his son from an accidental drug overdose in October of 2007, the loss of his only sister to a CVA within the past year, his wife being diagnosed with ovarian cancer four years ago, and involvement in an extramarital affairs which his wife confronted him about six months ago.  He also reported that he started drinking heavily two years ago.  He was hospitalized for acute cholecystitis.  After this, the Veteran shot himself after hanging up on the crisis hotline.  The crisis hotline sent police to his house and he was found with a gunshot wound to his left chest.  He described frequent thoughts of Vietnam and complained that he is becoming progressively more depressed.  At the time of his discharge, he was assigned a GAF score of 55.  

At a January 2009 VA examination, the examiner noted that the Veteran had recently been hospitalized after a suicide attempt attributed to alcohol, depression, and marital difficulties.  At the time of his discharge, he was referred to the Vet Center for counseling, but reported that he never contacted them.  He was taking Effexor and Valium, which he reported helped him feel less irritable and depressed and helped him sleep.  While he reported that he still has some PTSD symptoms, he denied any suicidal intent or substance abuse.  Veteran has not worked since 2001.  He reported that he and his wife were doing better in their marriage, and that he had loving relationships with his three sons and his grandchildren.  He also had friends with whom he socializes.  He participates in a Sportsman's Club, the American Legion, and a DAV post.  He enjoys hunting, fishing, cooking, and doing volunteer activities.  He was independent in his activities of daily living.

Veteran reported on time for his examination and was cleanly dressed with adequate personal hygiene.  He was alert and cooperative.  His mood was euthymic and affect was reactive and appropriate to content.  He demonstrated adequate attention and comprehension.  There were no abnormalities observed in his speech or behavior.  His thought processes were focused, logical, and rational.  His memory was good.  Insight was fair and judgement was good.  He described hearing his name called once a week when no one is there, but denied any delusions.  He denied symptoms of obsessive compulsive disorder, panic, generalized anxiety disorder, substance abuse, impulse control, bipolar, or somatization disorders.  He described symptoms of depression, but stated he would be much worse without his medications.  He admitted he still has occasional suicidal thoughts, but denied any intent or plan.  He also complained of some irritability and trouble with concentration and stated that he "thinks too much."  He described hypervigilance, an exaggerated startle response, and thoughts and nightmares of Vietnam.  Psychometric testing suggested mild to moderate PTSD.  He was diagnosed with PTSD, major depressive disorder, and alcohol abuse in early remission.  A GAF score of 60 was assigned and the examiner described the Veteran's condition as resulting in mild to moderate impairment.  He was considered competent to manage his benefits.  

VA outpatient treatment records show that from February 2009 through August 2013, a GAF score of 54 was repeatedly assigned to the Veteran.  These records reflect that the Veteran maintained an active social life during the period through September 2015, volunteering in his community, engaging in civic organizations, attending church, hunting, and spending time with his family.  There were no new hospitalizations or suicide attempts.  

In September 2015, the Veteran was afforded a new VA examination.  At that time, the Veteran stated that his wife had died in January 2012 and that most of his friends have passed away.  He informed the examiner that he now lives alone with his dog.  However, he then reported that he has one son from his prior marriage and also raised his wife's two sons and remains in contact with them.  The Veteran also has two brothers with whom he had some contact.  The Veteran described his daily routine as follows.  He arises between 7-8 a.m. and watches the news.  He does chores, cooks for himself and walks his dog.  He gets together with family members, stating he will see some family member at least once a day.  He has also been helping a brother-in-law who has cancer.  He belongs to a number of veterans' organizations including the DAV and VFW.  The Veteran is a retired police officer.  He retired in 2000 after 30 years of work.  He reported that he was involved in some shootings, and other tense situations, but enjoyed the work.  However, after his first heart attack, he was taken off the streets and assigned a desk job.  He tired of this, prompting his retirement in 2000.  The Veteran has been seen for psychiatric medication management by VA since 2008.  He was currently on Venlafaxine SA 150 mg a day and Trazodone 50 mg at night and reports that these medications help stabilize his mood and help him sleep.  He was not in individual psychotherapy at the time of his examination, stating he was last in counseling around 2 years ago, but didn't reschedule.  He attempted suicide in 2008, but had no prior attempts and has had no subsequent attempts, and no longer has access to guns.  He complained of symptoms of depressed mood, anxiety, and chronic sleep impairment.  

The Veteran presented as alert, cooperative and pleasant overall.  He affect was appropriate to content of conversation, generally serious in tone, but also showing appropriate humor.  His mood reportedly remained depressed secondary to the loss of his wife, which the examiner characterized as normal grief.  He also reported feeling anxious, but denied panic attacks.  Sleep was described as adequate with the aid of Trazodone, but without Trazodone, the Veteran reported he would have more trauma related nightmares.  He denied suicidal ideation, and he no longer has firearms.  He denied ideation to harm others, but does report that he often experiences "road rage."  He denied hallucinations and no delusions were elicited or reported.  He admitted to crying spells related to the loss of his wife.  He denied anhedonia and engages in some pleasurable activities.  Regarding symptoms of PTSD, he reported Vietnam related nightmares approximately two or three times per month.  He has daily intrusive memories.  He reported hypervigilance and is very uncomfortable when in large groups, stating he always sits with his back against a wall.  He has not had flashbacks in "years" and denied significant avoidance, noting that he is "drawn" to military related material and movies, adding "I'd go back to combat" if he could.  He does experience some physiological reactivity when exposed to trauma relevant cues (becomes upset and anxious), but denied any feelings of guilt or remorse.  He reported a heightened startle response, stating he jumped and needed to be calmed by his grandson when someone dropped a tray at a restaurant recently.  The Veteran was administered the Mississippi Scale for Combat Related PTSD, and scored 89, which is actually below the cutoff for PTSD.  The examiner characterized his symptoms as relatively mild, and noted that there does not appear to have been any significant change in symptoms over the years.  His condition was described as causing occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  He was considered competent to manage his own funds and make decisions in his own best interest and was not engaging in any risky behavior.

VA outpatient treatment records from September 2015 through January 2017 show that the Veteran has reported that his condition is stable and he is doing well.  He described a good support network and reported fishing and spending time with his grandchildren, as well as involvement in his church and his local VFW.  

Based on the above evidence, the Board finds that a higher disability evaluation is not warranted for any period on appeal.  

From April 29, 2008 to June 29, 2008 and from August 1, 2008 to September 28, 2015, the Veteran's PTSD was characterized by symptoms of depression, anxiety, irritability, and chronic sleep problems, resulting in mild to moderate impairment.  However, there is no evidence that his condition resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as, for example: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.    

Throughout this period on appeal, there is no evidence of any impairment in the Veteran's thought processes, memory, or judgement.  He reported an active social life, involving both family and friends.  He was engaged in his community through involvement in charitable and civic organizations and reported participation in a number of hobbies such as hunting and fishing.  While the Veteran did not work at all during the period on appeal, the record reflects that the Veteran retired due to cardiac problems, not because of his psychiatric disability, and it appears that he was able to successfully maintain gainful employment as a police officer for approximately thirty years.  The Veteran was independent in his activities of daily living.  Although the Veteran made a suicide attempt in June 2008, there is no evidence either before or after this incident suggesting that the Veteran was a danger to himself or others.  Rather, the record supports a finding that the Veteran's condition was well-managed with medication and therapy.  There is no evidence of any significant remissions.  In conclusion, neither VA outpatient treatment records nor VA examination reports support entitlement to a higher disability evaluation.  

From September 29, 2015, the Veteran's service connection was characterized by generally mild symptoms of depression, anxiety, and sleep impairment, with some intrusive thoughts and hypervigilance.  The September 2015 VA examiner noted that the Veteran's symptoms did not meet the cutoff for a diagnosis of PTSD based on psychometric testing.  The examiner described the Veteran's condition as characterized by mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or with symptoms controlled by continuous medication.  VA outpatient treatment records from September 2015 through January 2017 consistently show that the Veteran's condition is well-controlled with medication and that he is overall doing well.  He reported a healthy social life, including spending time with his family, attending church, visiting the local VFW, and doing charitable work in the community.  There is no evidence of any impairment of thought processes, memory, or judgement.  Overall, the record does not show that the Veteran's service connected PTSD resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms as, for example: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty establishing and maintaining effective work and social relationships.  

For all the above reasons, entitlement to a higher disability evaluation for the Veteran's service connected PTSD for any period on appeal is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

From April 29, 2008 to June 29, 2008 and from August 1, 2008 to September 28, 2015, entitlement to a disability evaluation in excess of 50 percent for service connected PTSD is denied.  

After September 28, 2015, entitlement to a disability evaluation in excess of 30 percent for service connected PTSD is denied.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


